Exhibit 10.1
CONSENT AND FOURTH AMENDMENT TO CREDIT AGREEMENT
     CONSENT AND FOURTH AMENDMENT TO CREDIT AGREEMENT (the “Fourth Amendment”)
dated as of December 1, 2010 by and among GERBER SCIENTIFIC, INC., GERBER
SCIENTIFIC INTERNATIONAL INC., as Borrowers, GERBER COBURN OPTICAL
INTERNATIONAL, INC., GERBER SCIENTIFIC UK, LTD., SPANDEX LTD., and VIRTEK VISION
INTERNATIONAL INC. (the “Guarantors”), the several banks and other financial
institutions and lenders from time to time party hereto (the “Lenders”), and RBS
CITIZENS, N.A., in its capacity as administrative agent for the Lenders (the
“Agent”).
Recitals
     The Borrowers, the Guarantors, the Lenders and the Agent are each party to
that certain Credit Agreement dated as of January 31, 2008 as amended by that
certain First Amendment to Credit Agreement dated November 21, 2008, that
certain Second Amendment to Credit Agreement dated March 4, 2009 and that
certain Third Amendment to Credit Agreement dated November 19, 2009 (the “Credit
Agreement”) pursuant to which the Lenders have established a revolving credit
facility for the benefit of the Borrowers. The Borrowers have requested that the
Majority Lenders consent to the sale of substantially all of the assets,
properties, rights and interests used in the Gerber Coburn business unit to a
party acceptable to Gerber Scientific, Inc. pursuant to that certain Asset
Purchase Agreement by and between a party acceptable to Gerber Scientific, Inc.
and Gerber Scientific International Inc. (“GSI”) (the “Gerber Coburn
Disposition”). The Borrowers have also requested that the Majority Lenders
consent to the transfer by Gerber to WP Carey Co., LLC or its affiliates of real
property located at 24 Industrial Park Road West, Tolland, Connecticut (the
“Tolland Property”) and the acquisition by Gerber from WP Carey Co. LLC of real
property located at 83 Gerber Road, South Windsor, Connecticut (“83” and
together with the adjacent 33 acre parcel currently owned by GSI, the “83
Property”) (the “Real Estate Transaction”). The Majority Lenders have agreed,
subject to the terms and conditions contained herein, to consent to the Gerber
Coburn Disposition and the Real Estate Transaction and to certain changes to the
terms of the Credit Agreement.
     NOW, THEREFORE, for and in consideration of the mutual premises, covenants
and conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
     Section 1. Defined Terms. Capitalized terms which are used herein without
definition and which are defined in the Credit Agreement shall have the same
meanings herein as in the Credit Agreement.
     Section 2. Fourth Amendment. Section 1.1 of the Credit Agreement is hereby
amended by adding the following definition of “Fourth Amendment” in alphabetical
order:
     “Fourth Amendment” shall mean that certain Consent and Fourth Amendment to
Credit Agreement among the Loan Parties, the Majority Lenders and the Agent
dated as of December 1, 2010.

 



--------------------------------------------------------------------------------



 



     “Connecticut Master Lease” shall mean Gerber’s and/or its Subsidiaries’
lease of the Tolland Property (as defined in the Fourth Amendment) and certain
additional properties located at 55 Gerber Road, South Windsor, Connecticut and
151 Batson Road, Manchester, Connecticut from WP Carey Co. or its affiliates,
successors and assigns
     Section 3. Amendment of Section 1.1 of Credit Agreement. Section 1.1 of the
Credit Agreement is hereby further amended by deleting the definitions of
“Consolidated EBIT”, “Consolidated Interest Expense,” and “Maximum Revolving
Credit Amount” in their entirety and substituting therefor the following:
     “Consolidated EBIT” shall mean for any period ending on or after
January 31, 2009 an amount equal to (a) Consolidated Net Income plus (b) all
amounts deducted in computing Consolidated Net Income in respect of
(i) Consolidated Interest Expense, (ii) taxes based on or measured by income,
(iii) non-cash charges and other non-cash expenses arising (A) from the grant of
or issuance or repricing of stock, stock options, or other equity-based awards
to the officers, directors and employees of the Loan Parties incurred during
such period, (B) in respect of investments in connection with the Supplemental
Executive Retirement Plan of Gerber incurred during such period, (C) in
accordance with GAAP under Statement of Accounting Standards 142 during such
period; provided that the total amount added under this clause (iii)(C) during
the term of this Agreement shall not exceed $5,000,000, and (D) in connection
with goodwill impairment in respect of the contemplated sale of the Gerber
Coburn business in an amount not to exceed $17,000,000 in the aggregate,
(iv) non-cash charges and non-cash losses (i.e. the difference between book
value and sale proceeds net of any legal fees and advisory fees) arising from
asset sales, disposals or abandonments occurring after the date of the Second
Amendment incurred during such period (including the Gerber Coburn Disposition
(as defined in the Fourth Amendment), Designated Asset Sales and the Real Estate
Transaction during such period), (v) non-recurring fees and expenses incurred in
connection with the Second Amendment and Third Amendment (including any mortgage
of the Tolland Property pursuant to Section 10 of the Third Amendment) and the
Fourth Amendment, (vi) non-recurring fees and expenses incurred in connection
with the Gerber Coburn Disposition, including expenses in respect of severance
payments, in an aggregate amount not to exceed $2,900,000.00 and incurred on or
prior to January 31, 2011, in each case for the period under review, and
(vii) non-recurring fees and expenses incurred in connection with the Real
Estate Transaction in an aggregate amount not to exceed $200,000.00; provided,
however, that (w) for each of the four quarter periods ending January 31, 2009,
April 30, 2009, July 31, 2009 and October 31, 2009, Consolidated EBIT shall be
increased by, without duplication, (i) the non-cash “inventory step up” for such
period associated with the inventory of the Virtek Guarantors and their
Subsidiaries purchased by the Borrowers on the date of the Virtek Acquisition
and the inventory of

2



--------------------------------------------------------------------------------



 



Gamma and its Subsidiaries purchased by the Borrowers on the date of the Gamma
Acquisition, (ii) the non-cash expense required to be taken by the Parent in the
amount of the difference between the ceiling and the spot rate on its hedging
agreement in connection with the Virtek Acquisition relating to Canadian Dollar
fluctuations not to exceed $750,000 U.S. Dollars in the aggregate and (iii) the
consolidated net income of the Virtek Guarantors and Gamma plus all amounts
deducted in computing consolidated net income in respect of consolidated
interest expense and taxes based on or measured by income for the portion of
such four quarter periods prior to the Virtek Acquisition and the acquisition of
Gamma, respectively and (x) after the date of the Third Amendment, Consolidated
EBIT shall be increased by the amount of cash restructuring charges to the
extent deducted in computing Consolidated Net Income for such period up to an
aggregate amount of $3,000,000 for all such periods, (y) following the
consummation of the Yunique Acquisition, Consolidated EBIT shall include pro
forma Consolidated EBIT of Yunique consistent with the Consolidated EBIT figures
previously presented to the Lenders for the portion of such period preceding the
date of consummation of the Yunique Acquisition and (z) Consolidated EBIT shall
be increased by the amount of non-recurring fees and expenses incurred in
connection with preparation for or closing of the Yunique Acquisition to the
extent deducted in computing Consolidated Net Income minus (c) all amounts
included in computing Consolidated Net Income in respect of non-cash gains (i.e.
the excess of sale proceeds (net of any legal fees and advisory fees) over book
value) arising from asset sales, disposals or abandonments occurring after the
date of the Second Amendment and arising during such period (including gains
associated with the Gerber Coburn Disposition (as defined in the Fourth
Amendment) and Designated Asset Sales during such period).
     “Consolidated Interest Expense” shall mean, for any period, interest
expense for such period of Gerber and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP minus any amortization of
non-recurring fees and expenses incurred in connection with the Second
Amendment, the Third Amendment and the Fourth Amendment to the extent
constituting interest expense under GAAP.
     “Maximum Revolving Credit Amount” shall mean, subject to Section 2.18, as
of any date of determination, the lesser of (a) $60,000,000 and (b) the amount
to which the Maximum Revolving Credit Amount may have been reduced pursuant to
Section 2.14 hereof; provided that if the obligation of the Lenders to make
further Revolving Credit Advances is terminated upon the occurrence of an Event
of Default, the Maximum Revolving Credit Amount as of any date of determination
thereafter shall be deemed to be $0. For the purposes of determining the Maximum
Revolving Credit Amount Revolving Credit Advances denominated in an Alternative
Currency shall be converted into the U.S. Dollar equivalent as of the date of
such determination.

3



--------------------------------------------------------------------------------



 



     Section 4. Amendment of Article 7 of the Credit Agreement. Article 7 of the
Credit Agreement is hereby amended by addition the following at the end of such
section:
“All financial covenants calculated for purposes of this Article 7 shall be
calculated such that the Connecticut Master Lease shall be treated as an
operating lease and not as a capital lease notwithstanding that all or part of
such Connecticut Master Lease may be accounted for as a capital lease under
GAAP”.
     Section 5. Amendment of Section 9.1 of the Credit Agreement. Section 9.1 of
the Credit Agreement is hereby amended by re-lettering subparagraph (i) thereof
as subparagraph (j) and inserting the following new subparagraph (i):
(i) Indebtedness in respect of the Connecticut Master Lease.”
     Section 6. Amendment of Schedules to the Credit Agreement. Each of the
Schedules to the Credit Agreement is hereby amended by deleting such schedules
in their entirety and substituting therefor the Schedules attached hereto as
Exhibit A. Upon the effective date of this amendment the aggregate amount of
Revolving Commitments shall be reduced to $60,000,000 as set forth on Schedule 1
to the Credit Agreement.
     Section 7. Amendment of Schedules to the Security Agreement. Each of the
Schedules to the Security Agreement is hereby amended by deleting such schedules
in their entirety and substituting therefor the Schedules attached hereto as
Exhibit B.
     Section 8. Gerber Coburn Disposition. Subject to the conditions set forth
in Section 11 below and provided that (a) the Agent receives and approves final
acquisition documents with respect to the Gerber Coburn Disposition which are
consistent with the terms of the acquisition documents previously presented to
the Lenders, (b) the Gerber Coburn Disposition is consummated on or prior to
January 31, 2011 and (c) GSI provides evidence acceptable to the Agent
demonstrating that GSI has received net cash proceeds with respect to the Gerber
Coburn Disposition of at least $15,000,000, the Majority Lenders herby waive the
provisions of Sections 9.2 and 9.4 of the Credit Agreement as they apply to the
Gerber Coburn Disposition and consent to the Gerber Coburn Disposition. GSI
agrees to apply the Net Proceeds of the Gerber Coburn Disposition to repay the
Revolving Credit Advances within four days of receipt thereof.
     Section 9. Real Estate Transaction. Subject to the conditions set forth in
Section 11 below and provided that the Agent shall have received (in each case
in form and substance acceptable to the Agent) with respect to the 83 Property
(a) a Mortgage, Assignment of Rents and Security Agreement, (b) an environmental
indemnity agreement, (c) an American Land Title Association (“Alta”) lender’s
policy of title insurance in form customary in the jurisdiction in which the 83
Property is located, (d) a survey of the 83 Property prepared by a surveyor duly
licensed by the State of Connecticut, substantially complying with the
applicable ALTA standards for a land title survey and (e) an opinion of William
Grickis, General Counsel of

4



--------------------------------------------------------------------------------



 



Gerber together with such other documents and certificates as the Agent may
reasonably request, the Majority Lenders hereby waive the provisions of
Section 9.4 of the Credit Agreement as they apply to the Real Estate Transaction
and consent to the Real Estate Transaction.
     Section 10. Release of Security Interests and Guarantees. Concurrently with
the consummation of the Gerber Coburn Disposition, the Agent will release its
security interests in the assets and/or Equity Interests being sold, and
guarantees in respect of any entity whose Equity Interests are being sold, in
such Gerber Coburn Disposition (including without limitation the guarantee of
Gerber Coburn Optical International, Inc. and the pledge of it equity
securities). Concurrently with the consummation of the Real Estate Transaction,
the Agent will release its security interests and mortgages in respect of the
Tolland Property.
     Section 11. Conditions Precedent. The effectiveness of this Fourth
Amendment is subject to the truth and accuracy of the representations and
warranties set forth in Section 12 below and shall become effective upon receipt
by the Agent on the date hereof of:
          (a) Counterparts of this Fourth Amendment duly executed by each of the
Loan Parties, the Agent and the Majority Lenders.
          (b) The opinion of William Grickis, General Counsel of Gerber, in form
and substance acceptable to the Agent.
          (c) Copies of the resolutions of the Board of Directors or equivalent
body of each of the Loan Parties authorizing the execution, delivery and
performance of this Amendment and the other Loan Documents to which such Loan
Party is a party, certified by the Secretary or an Assistant Secretary (or Clerk
or Assistant Clerk) of such Loan Party (which certificate shall state that such
resolutions are in full force and effect).
          (d) Certificates of legal existence and corporate good standing for
the Loan Parties of recent date issued by the appropriate Connecticut and
Delaware authorities.
          (e) Such other documents, certificates and opinions as the Agent or
the Lenders may reasonably request which have been notified to the Borrowers in
writing prior to the date hereof.
          (f) An amendment fee for each Lender executing this Fourth Amendment
on the date hereof equal to .00125 times such Lender’s Maximum Amount of
Revolving Loans as set forth on Schedule 1.
     Section 12. Representations and Warranties. The Loan Parties, jointly and
severally, represent and warrant, on and as of the date of this Amendment, that:
          (a) No Default or Event of Default is outstanding both before and
after giving effect to this Fourth Amendment.
          (b) The representations and warranties of the Loan Parties contained
in the Credit Agreement are true and accurate on and as of the date of this
Amendment,

5



--------------------------------------------------------------------------------



 



except (i) that the references in Article 5 to the 2007 Financial Statements
(except in Section 5.12) shall be deemed to refer to the most recent audited
consolidated financial statements of Gerber and its Subsidiaries furnished to
the Agent and (ii) to the extent that such representations and warranties relate
solely to an earlier date (in which case such representations and warranties
were true and accurate as of such earlier date).
          (c) Since April 30, 2010, there have been no events, acts, conditions
or occurrences of whatever nature, singly or in the aggregate, which have had,
or could reasonably be expected to have, a Material Adverse Effect.
     Section 13. Survival. Each of the foregoing representations and warranties
shall be made at and as of the date of this Fourth Amendment. Each of the
foregoing representations and warranties shall constitute a representation and
warranty of the Loan Parties under the Credit Agreement, and it shall be an
Event of Default if any such representation and warranty shall prove to have
been incorrect or false in any material respect at the time when made or deemed
to have been made. Each of the foregoing representations and warranties shall
survive and not be waived by the execution and delivery of this Fourth Amendment
or any investigation by the Agent or any Lender.
     Section 14. Ratification of Credit Agreement and Loan Documents. Except as
expressly amended herein, all terms, covenants and conditions of the Credit
Agreement and the other Loan Documents shall remain in full force and effect,
and the parties hereto do expressly ratify and confirm the Credit Agreement and
the other Loan Documents. All future references to the Credit Agreement shall be
deemed to refer to the Credit Agreement as modified hereby.
     Section 15. Loan Document. This Fourth Amendment shall be deemed to be a
Loan Document and a breach of any covenant contained herein shall constitute an
Event of Default under the Credit Agreement.
     Section 16. Miscellaneous Provisions.
          (a) Counterparts and Expenses. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original,
and all counterparts, taken together, shall constitute but one and the same
document. The Loan Parties, jointly and severally, agree to pay on demand all
the Agent’s reasonable expenses in preparing, executing and delivering this
Fourth Amendment, and all related instruments and documents, including, without
limitation, the reasonable fees and out-of-pocket expenses of Agent’s special
counsel, Goodwin Procter LLP.
          (b) Governing Law. THIS FOURTH AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAW OF THE COMMONWEALTH OF
MASSACHUSETTS.
[Signatures on Following Page]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrowers, the Guarantors, the Agent and the
Lenders have caused this Fourth Amendment to be executed by their duly
authorized officers as of the date set forth above.

            THE BORROWERS:

GERBER SCIENTIFIC, INC.
      By:   /s/ William V. Grickis, Jr.       Name: William V. Grickis, Jr.     
  Title: Senior Vice President       GERBER SCIENTIFIC INTERNATIONAL, INC.
      By:   /s/ William V. Grickis, Jr.       Name:   William V. Grickis, Jr.  
    Title:   Secretary  

 



--------------------------------------------------------------------------------



 



            GUARANTORS:

GERBER COBURN OPTICAL INTERNATIONAL, INC.
      By:   /s/ William V. Grickis, Jr.       Name:   William V. Grickis, Jr.   
    Title:   Secretary        GERBER SCIENTIFIC UK, LTD.
      By:   /s/ William V. Grickis, Jr.       Name:   William V. Grickis, Jr.   
    Title:   Director        SPANDEX LIMITED
      By:   /s/ William V. Grickis, Jr.        Name:   William V. Grickis, Jr. 
      Title:   President        VIRTEK VISION INTERNATIONAL INC.
      By:   /s/ William V. Grickis, Jr.        Name:   William V. Grickis, Jr. 
      Title:   Director   

 



--------------------------------------------------------------------------------



 



            THE AGENT:

RBS CITIZENS, N.A., as Agent
      By:   /s/ Thomas F. McNamara       Name:   Thomas F. McNamara       
Title:   Senior Vice President   

 



--------------------------------------------------------------------------------



 



            THE LENDERS:

RBS CITIZENS, N.A.
      By:   /s/ Thomas F. McNamara        Name:   Thomas F. McNamara       
Title:   Senior Vice President   

 



--------------------------------------------------------------------------------



 



            SOVEREIGN BANK
      By:   /s/ Jay L. Massimo       Name:   Jay L. Massimo        Title:  
Senior Vice President   

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.
      By:   /s/ Christopher T. Phelan        Name:   Christopher T. Phelan     
  Title:   SVP   

 



--------------------------------------------------------------------------------



 



            HSBC BANK USA, NATIONAL ASSOCIATION
      By:   /s/ Manuel Burgueno       Name:   Manuel Burgueno        Title:  
Vice President   

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.
      By:   /s/ Kenneth D. Coons       Name:   Kenneth D. Coons        Title:  
AVP / Underwriter   

 



--------------------------------------------------------------------------------



 



            MERRILL LYNCH CAPITAL CORPORATION
      By:   /s/ Christopher T. Phelan       Name:   Christopher T. Phelan       
Title:   SVP   

 



--------------------------------------------------------------------------------



 



Exhibit A
SCHEDULE 1
Commitment Percentages

              Commitment   Maximum Amount Lender   Percentage   of Revolving
Loans RBS Citizens, NA   24%   $14,400,000.00 Sovereign Bank   20%  
$12,000,000.00 Bank of America, N.A.   14%   $8,400,000.00 HSBC Bank USA,
National Association   14%   $8,400,000.00 JP Morgan Chase Bank N.A.   14%  
$8,400,000.00 Merrill Lynch Capital Corporation   14%   $8,400,000.00          
TOTALS   100.00%   $60,000,000.00

 